IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 02-10999
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HERIBERTO MORALES,
also known as Gilberto Moralez,
also known as Gibby,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:02-CR-3-15
                          March 17, 2003


Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Heriberto Morales on appeal

has moved for leave to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).   Morales has not

filed a response.   Our independent review of the brief and the

record discloses no nonfrivolous appellate issue.   Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-10999
                                 -2-

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.   5TH CIR. R. 42.2.